In an action to recover a commission or finder’s fee claimed to be due pursuant to a written agreement, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated April 8, 1986, as granted that branch of the defendants’ cross motion which was to dismiss the action as against Michael Guidice individually, for lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to sustain his burden (Lamarr v Klein, 35 AD2d 248, affd 30 NY2d 757) of demonstrating that the individual defendant is subject to the exercise of jurisdiction *542by courts of this State (CPLR 301, 302 [a]; cf., Roddy v Schmidt, 85 AD2d 756, affd 57 NY2d 979). The plaintiffs contention that the individual defendant transacted business and owns property in New York through the acts of an agent was not raised before the court of first instance. This issue is therefore not properly before this court and may not be considered for the first time on appeal (see, Schoonmaker v State of New York, 94 AD2d 741; Arnold v New City Condominiums Corp., 88 AD2d 578). Rubin, J. P., Kooper, Spatt and Harwood, JJ., concur.